IN THE SUPREME COURT OF TENNESSEE

                                 AT KNOXVILLE              FILED
                                                              May 18, 1998

                                                       Cecil Crowson, Jr.
                                                NOT FOR PUBLICATION
                                                           Appellate C ourt Clerk
STATE OF TENNESSEE,                      )
                                         )      Filed: May 18, 1998
                    Appellee,            )
                                         )
                                         )      Knox Criminal
VS.                                      )
                                         )      No. 03-S-01-9610-CR-00096
                                         )
THOMAS DEE HUSKEY,                       )
                                         )
                    Appellant.           )




                   ORDER ON PETITION FOR REHEARING

      The appellant, Thomas Dee Huskey, has filed a petition requesting this

Court to grant a rehearing in this matter pursuant to Tenn. R. App. P. 39. We

have considered all of the arguments raised in the petition, and we have found

them to be without merit. The petition for rehearing is, therefore, denied.



                                                PER CURIAM